Opinion issued October 25, 2012




                                    In The
                            Court of Appeals
                                   For The
                        First District of Texas

                            NO. 01-12-00425-CR
                            NO. 01-12-00426-CR
                                  ____________

                 CLARENCE WILLIAMS JONES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 248th District Court
                            Harris County, Texas
                  Trial Court Cause No. 1294145 & 1294146


                        MEMORANDUM OPINION

     Appellant, Clarence Williams Jones, pleaded guilty to two offenses of

aggravated robbery, without an agreed recommendation from the State regarding

punishment. See TEX. PENAL CODE ANN. § 29.03 (West 2011). The trial court
found appellant guilty of both offenses and assessed punishment at 15 years’

confinement. The trial court certified that these are not plea bargain cases and that

appellant has the right to appeal. Appellant timely filed notices of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeals are without merit and are frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, counsel’s brief reflects that he delivered a copy of the brief to appellant

and informed him of his right to examine the appellate records and to file responses.

See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has

not filed a pro se response.




                                          2
      We have independently reviewed the entire records in these appeals, and we

conclude that no reversible error exists in the records, that there are no arguable

grounds for review, and that therefore the appeals are frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009) (explaining that frivolity is determined by considering whether there are

“arguable grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005) (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether the appeal is wholly

frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a holding that

there are no arguable grounds for appeal by filing a petition for discretionary review

in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      In each appeal, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1     Attorney Douglas M. Durham must immediately send the

notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           3